Citation Nr: 1401892	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  07-38 330	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Counsel




INTRODUCTION

The Veteran served on active duty from September 1967 to December 1968.  The appellant seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board remanded the appellant's claims for additional development in September 2011.

The appellant submitted additional medical evidence without a waiver which was not considered by the Agency of Original Jurisdiction (AOJ).  However, the evidence is duplicative of evidence already considered by the AOJ.  Moreover, the appellant's representative indicated the appellant waived review of the evidence by the AOJ in a November 2013 informal hearing presentation.  Consequently, the appellant is not prejudiced by the Board's adjudication of the issue on appeal.  


FINDINGS OF FACT

1.  The Veteran died in June 1998.  The immediate cause of death was apparent heart attack.  No diseases or disabilities were listed as underlying causes of death.  

2.  At the time of the Veteran's death, service connection was not in effect for any disabilities.  

3.  The competent evidence does not show that the Veteran's death was caused by an illness or disease incurred in or aggravated by active duty service including exposure to herbicides.
CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

Certain additional notice requirements attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  Generally, notice for a DIC case must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  The content of the notice letter will depend upon the information provided in the claimant's application.  Hupp v. Nicholson, 21 Vet. App. 342 (2007); 38 U.S.C.A. § 5103(a) (West 2002).  The appellant was not provided with that notice.  However, the Board concludes that this error was nonprejudicial, as the Veteran was not service-connected for any disabilities prior to his death.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The RO sent correspondence in March 2005, July 2006, October 2007, October 2011, and November 2011, and a rating decision in May 2005.  Those documents discussed specific evidence, particular legal requirements applicable to the claim, evidence considered, pertinent laws and regulations, and reasons for the decision.  VA made all efforts to notify and to assist the appellant with evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence. 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the January 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist her in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  In addition, certain chronic diseases, such as cardiovascular-renal disease, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

If a Veteran was exposed to herbicides during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of that disease during service, provided that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2013).  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to herbicides, unless there is affirmative evidence to establish that the Veteran was not exposed to herbicides during that service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2013).  

The presumptive diseases for exposure to herbicides include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  Ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis, such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e) (2013).  

A surviving spouse of a qualifying veteran who died of a service-connected disability is entitled to receive Dependency and Indemnity Compensation benefits. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013).

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was either the principal or contributory cause of death.  To constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b) (2013).  To be a contributory cause of death, the evidence must show that the service-connected disability contributed substantially or materially to the cause of death, or that there was a causal relationship between the service-connected disability and the Veteran's death.  38 C.F.R. § 3.312(c) (2013).  To be a contributory cause of death, the service-connected disability must be shown to have combined with the principal cause of death, that it aided or lent assistance to the cause of death.  It is not sufficient to show that it casually shared in producing death.  A causal relationship must be shown.  38 C.F.R. § 3.312 (2013).

Service-connected disabilities affecting vital organs should receive careful consideration as a contributory cause of death.  That requires a determination as to whether there were debilitating effects and a general impairment of health caused by the service-connected disability which rendered the veteran less capable of resisting the effects of an unrelated disability.  38 C.F.R. § 3.312 (c)(3) (2013).  In cases where the primary cause of death is by its very nature so overwhelming that eventual death is anticipated irrespective of coexisting disabilities, there must be a determination as to whether there is a reasonable basis that a service-connected disability had a material effect in causing death.  In that situation, it would not generally be reasonable to hold that a service-connected condition accelerated death unless the condition affected a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) (2013).

The appellant contends that the Veteran was exposed to herbicides during service and that the claimed exposure caused numerous illnesses which caused his death.  

The death certificate indicates that the cause of the Veteran's death was listed as apparent heart attack.  No underlying causes of death were listed on the death certificate.  

The Veteran's service personnel records show that he served in the Republic of Vietnam from February 1968 to October 1968.  Therefore, he is presumed to have been exposed to herbicides during service.

The Veteran's service entrance examination dated in January 1967 show a normal clinical evaluation of the heart.  The November 1968 separation examination also found a normal clinical evaluation of the heart.  

Private treatment reports from various providers including Montgomery Eye Associates; H. Matthews, M.D.; American Family Care; S. Fallahi, M.D.; Pri-Med; W. Durnil, D.C.; and N. Pantaleone do not show treatment for any heart disorders.  The records show treatment for various ailments including arthritis, arthralgias, orthopedic complaints, a right eye cyst, and hypertension. 

VA treatment reports dated from March 1989 to March 1998 do not show any complaints, findings, or treatment for any heart disorders.  The records show treatment for rheumatoid arthritis and hypertension.  Chest x-rays dated in March 1989, September 1991, January 1992, and January 1994 show that the Veteran's heart size was within normal limits.  

An Agent Orange examination dated in January 1992 shows a diagnosis of rheumatoid arthritis and acne on the Veteran's back.  There was no diagnosis of any heart disorder at that time.  

A VA aid and attendance examination dated in March 1994 shows diagnoses of severe rheumatoid arthritis, hypertension controlled with medications, and normocytic/normochromic anemia.  No heart disorders were diagnosed.  

A VA medical opinion was obtained from a VA physician in November 2011.  The physician reviewed the claims file and recited the Veteran's relevant medical history.  The physician noted treatment for severe rheumatoid arthritis and hypertension during the Veteran's life.  The examiner determined that there was no evidence of ischemic heart disease.  The examiner opined that the Veteran's cause of death was less likely than not incurred in or caused by service.  The examiner's rationale was that while the death certificate indicated that the Veteran's cause of death was a heart attack, there was no corroborative evidence to support the diagnosis.  The examiner noted that there was no electrocardiogram or cardiac enzyme study of record and an autopsy was not performed at the time of the Veteran's death.  The examiner acknowledged that the Veteran had several risk factors for heart attack including a smoking history, dyslipidemia, hypertension, make gender, treatment with NSAIDs, and herbicide exposure.  However, the cause of death was not substantiated by any evidence of record and it is possible that the Veteran's cause of death was a pulmonary embolism due to inactivity (as the Veteran was bedridden due to rheumatoid arthritis).  The examiner concluded that there was an absence of evidence to support the presumptive cause of death listed on the death certificate.  

The Board concludes that the greater weight of probative medical evidence weighs against a finding that the Veteran's cause of death was caused by or related to his active duty service including exposure to herbicides.  

There is no medical evidence establishing a possible relationship between the reported cause of the Veteran's death and the Veteran's period of active service.  Other than the appellant's lay assertions that the cause of the Veteran's death was related to his service, the record is devoid of competent evidence indicating a link between the cause of the Veteran's death and any event, or incident, of the Veteran's service.  The only medical opinion of record indicates that it was less likely than not that the cause of the Veteran's death was related to his active duty service.  The examiner indicated that there was insufficient evidence to substantiate the cause of the Veteran's death due to an apparent heart attack listed on the death certificate.  The examiner also found that there was no evidence of ischemic heart disease to allow for presumptive service connection due to exposure to herbicides.  38 C.F.R. § 3.309(e) (2013).

The Board finds that the appellant's opinion is insufficient to provide the requisite etiology of the cause of the Veteran's death because such matters require medical expertise.  38 C.F.R. § 3.159(a)(1); Duenas v. Principi, 18 Vet. App. 512 (2004); Stadin v. Brown, 8 Vet. App. 280 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, the appellant's statements regarding the Veteran's cause of death being related to his active service, including exposure to herbicides, are not competent evidence, as she is not medically qualified to prove a matter requiring medical expertise, such as an opinion as to etiology. 

The Board is very sympathetic to the appellant for the loss of her husband.  Unfortunately, the Board must conclude that the preponderance of the evidence is against the appellant's claim, and service connection for the cause of the Veteran's death must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2013).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


